                                                                 1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3
 4   EDWARD A. WEINHAUS,             )
                                     )
 5                   Plaintiff,      )   Docket No. 18 C 2471
                                     )
 6            vs.                    )
                                     )
 7   NATALIE B. COHEN, et al.,       )   Chicago, Illinois
                                     )   September 14, 2018
 8                   Defendants.     )   9:48 a.m.
 9
                  TRANSCRIPT OF PROCEEDINGS - Ruling
10             BEFORE THE HONORABLE REBECCA R. PALLMEYER
11
     APPEARANCES:
12
13   For the Plaintiff:        MR. EDWARD A. WEINHAUS, Pro Se
                               10859 Picadily Square Drive
14                             St. Louis, Missouri 63146
15
     For the Defendants:       HURST ROBIN & KAY, LLC
16                             BY: MR. BRIAN J. BURST
                               30 North LaSalle Street, Suite 1210
17                             Chicago, Illinois 60602
18
                               HON. LISA M. MADIGAN
19                             ATTORNEY GENERAL OF ILLINOIS
                               BY: MS. SHIRLEY R. CALLOWAY
20                             100 West Randolph Street
                               Chicago, Illinois 60601
21
22
     Court Reporter:           FRANCES WARD, CSR, RPR, RMR, FCRR
23                             Official Court Reporter
                               219 S. Dearborn Street, Suite 2144D
24                             Chicago, Illinois 60604
                               (312) 435-5561
25                             frances_ward@ilnd.uscourts.gov
                                                                   2

 1             THE CLERK: 18 C 2471, Weinhaus versus Cohen for
 2   ruling.
 3             MS. CALLOWAY: Good morning, your Honor.
 4             Shirley Calloway for Defendant State of Illinois.
 5             THE COURT: Good morning, Ms. Calloway.
 6             MR. HURST: Good morning, your Honor.
 7             My name is Brian Hurst. I represent the Defendants
 8   Natalie Cohen, Steven Cohen, Barry and Adrienne Chernawsky.
 9             MR. WEINHAUS: Good morning, your Honor.
10             Edward Weinhaus. I am the plaintiff, pro se. And
11   just as a reminder, I think last time we met, you suggested I
12   might be the children's grandfather.
13             THE COURT: I misunderstood.
14             MR. WEINHAUS: No. That's okay.
15             I brought their grandfather, a member of the
16   Supreme Court bar.
17             THE COURT: It's nice to have you here.
18             MR. WEINHAUS: I'm honored to be in front of both
19   of you. Thank you.
20             THE COURT: I reviewed the briefs in this case and
21   considered the issues raised by the motions to dismiss and
22   concluded that both motions should be granted.
23             The State has a sovereign immunity defense, an
24   Eleventh Amendment defense, but there are other arguments
25   that have been made as well.
                                                                    3

 1             Both defendants have argued that the allegations in
 2   the complaint don't state a cause of action. Indeed, I don't
 3   see the state court's order as genuinely interfering,
 4   Mr. Weinhaus, with your right to travel. I think that the
 5   restrictions, if we can call them that, are a product of the
 6   order itself.
 7             Both defendants have argued -- and I agree with
 8   them -- that the domestic relations exception would
 9   ordinarily preclude the Court from diving into this dispute,
10   and I think that those -- that that doctrine is well
11   established, recognized by the Seventh Circuit, and applies
12   directly here. I don't see any basis for allegations of
13   conspiracy that have been made.
14             But to put that to one side, one argument that
15   nobody has made, but which is relevant to me, is the
16   Rooker-Feldman doctrine. I am not in a position to review a
17   decision of a state court.
18             It seems to me that what's fundamentally at issue
19   here is Mr. Weinhaus' disagreement with the state court's
20   order and the way it's been carried out and enforced. That
21   is quintessentially a matter for the state courts to review.
22             You are welcome to file a proceeding in state
23   court, as I know you have; if the state courts don't give you
24   the relief that you are looking for, to appeal from those
25   decisions all the way up to the U.S. Supreme Court.
                                                                    4

 1             What's not available is a back door into the
 2   federal courts to argue under some kind of a constitutional
 3   basis that this court should interfere with, oversee, review,
 4   reconsider anything that a state court judge has done.
 5             I understand that you are in disagreement with that
 6   order, in spite of the fact that, as I understand it, it was
 7   an agreed order entered into by the parties back in 2016.
 8             Perhaps it may be more fair to say that, although
 9   you agreed to the order as it was drafted, you don't think
10   it's being carried out properly.
11             In either case, this court has no jurisdiction to
12   review it.
13             This case is dismissed.
14             Thank you.
15             MR. WEINHAUS: Your Honor, may I ask if there will
16   be leave to amend?
17             THE COURT: No, there will not.
18             Thank you.
19             MR. HURST: Thank you, Judge.
20             THE COURT: Thank you.
21                          *   *   *    *   *
22   I certify that the foregoing is a correct transcript from the
     record of proceedings in the above-entitled matter.
23
24   /s/ Frances Ward_________________________October 26, 2018.
     Official Court Reporter
25   F
